EXHIBIT 10.11

 

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY (1)

(Effective January 1, 2015)

 

 

ANNUAL CASH RETAINER

 

•

Annual retainer

 

•

$40,000

                 

ADDITIONAL CHAIRMAN OF THE BOARD CASH COMPENSATION

 

•

Annual retainer

 

•

$30,000

                 

ADDITIONAL LEAD INDEPENDENT DIRECTOR CASH COMPENSATION

 

•

Annual retainer

  •

$20,000

 

 

 

 

 

 

 

 

 

ADDITIONAL COMMITTEE CHAIR CASH COMPENSATION

 

•

Annual retainer (Audit)

 

•

$22,000

      • Annual retainer (Compensation)   • $15,000       • Annual retainer
(Corporate Governance & Nominating)   • $10,000  

 

 

 

 

 

 

 

 

ADDITIONAL COMMITTEE MEMBER CASH COMPENSATION (2)

 

•

Annual retainer (Audit)

 

•

$10,000

      • Annual retainer (Compensation)   • $7,500       • Annual retainer
(Corporate Governance & Nominating)   • $5,000                  

INITIAL STOCK OPTION AWARD

 

•

Number of shares (all directors)

 

•

30,000

      • Vesting period   • 3 years       • Vesting increment   • Monthly  

 

 

 

 

 

 

 

 

ANNUAL STOCK OPTION AWARD

 

•

Number of shares (all directors)

 

•

20,000 (3)

      • Vesting period   • 1 year       • Vesting increment   • Monthly  

 

 

(1)

All stock option awards shall be made pursuant to the Non-Employee Directors'
Nonstatutory Stock Option Program under the 2013 Equity Incentive Plan. All
annual retainer payments will be made in advance, in equal quarterly
installments during the year based on the individual’s role as of the
commencement of the given quarter.

 

(2)

Committee Chair is not also eligible for cash compensation as a member of the
same committee for which he/she is paid for service as the committee chair.

 

(3)

Awarded at the annual meeting of stockholders following election to the Board
and/or appointment as Board Chair, subject to pro-ration for any partial period
of service in accordance with the terms of the 2013 Equity Incentive Plan.

 

 